DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7, 19 and 20 in the reply filed on 21 January 2021 is acknowledged.

Status of the Claims
Claims 1-7, 19 and 20, as amended, are currently pending and have been considered below.  Claims 8-18 and 21-23 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu J, Gong E, Pauly J, Zaharchuk G. 200x low-dose PET reconstruction using deep learning. arXiv preprint arXiv:1712.04119. 2017 Dec 12, hereinafter, “Xu”, in view of Matviychuk, Yevgen, et al. "Learning a multiscale patch-based representation for image denoising in X-ray fluoroscopy." 2016 IEEE International Conference on Image Processing (ICIP). IEEE, 2016, hereinafter, “Matviychuk”, and further in view of Lage et al., U.S. Publication No. 2015/0289825, hereinafter, “Lage”.

As per claim 1, Xu discloses an apparatus, comprising: 
processing circuitry configured to acquire a reconstructed positron emission tomography (PET) image (Xu, Abstract, low-dose PET image), 
acquire a neural network including weighting coefficients of connections between neuronal nodes of respective layers of a plurality of layers between an input layer and an output layer of the neural network, the neural network having been trained using a training dataset that, for a given low-noise image, includes high-noise data having various noise levels that are greater than a noise level of the given low-noise image (Xu, Abstract, Multi-slice input strategy is introduced to provide the network with more structural information and make it more robust to noise; Xu, page 2, Figure 2. Overall architecture of our proposed network; Xu, page 2 Introduction, a deep learning method to reconstruct standard-dose PET images from ultra-low-dose images ... using a fully convolutional encoder-decoder residual deep network model; Xu, page 3, B. Deep Learning based low-dose PET reconstruction, we use 
the training of the neural network including optimizing a loss function representing respective differences between the given low-noise image and each of the high-noise data (Xu, pages 3-4, 4) Selection of loss functions: The mean squared error (MSE) or L2 loss is still the most popular choice of loss function in training networks for image restoration problems, e.g., super resolution or denoising ... To measure the structural and perceptual similarity, structural similarity index (SSIM[31]), and multi-scale the structural similarity index (MS-SSIM[32]) are proposed); and 
apply the reconstructed PET image to the acquired neural network to generate a denoised image (Xu, Abstract, reconstruct low-dose PET image to a standard-dose quality; Xu, page 4, D. Evaluation and similarity metrics, For each of the patient dataset, we generated the full-dose reconstruction using the model trained only on the other eight patients; Xu, page 4, Section III. Results, We compared our proposed method against three state-of the-art denoising methods in low-dose PET reconstruction). 
Xu does not explicitly disclose the following limitations as further recited however Matviychuk discloses 
for a given low-noise image, includes two or more high-noise data having various noise levels that are greater than a noise level of the given low-noise image (Matviychuk, page 2332, Section 4. Specific Network Training Strategy, Before using our networks in practical denoising settings, we briefly describe some specifics of the used training process that significantly improves our final results. We train all our networks as denoising autoencoders [35] to match their outputs with clean samples used to produce artificially corrupted inputs. As training set, we use randomly rotated patches from 20 fluoroscopic images obtained with a higher dose X-ray exposures and assumed to be noiseless … On each epoch, we evaluate the network on entire training images and then choose regions with the highest values of MSE (i.e., those on which the network achieves the worst results of reconstruction) to form the training dataset. Specifically, each training mini-batch is composed of n = (5 . . . 25) · 103 regions randomly chosen out of 3n top-MSE regions collected across all 20 training images; thus, we stochastically include some better-reconstructed image parts to avoid overfitting).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Xu to use the multiple high dose images as training data as taught by Matviychuk in order to reconstruct important image features by tailoring the learned basis for preserving important structural information in the image and noticeably minimize the amount of artifacts (Matviychuk, Abstract).
Xu and Matviychuk further discloses (Xu, pages 2-3, Section II. Method, A. Dataset and experiments setup, PET/MRI images from nine patients with glioblastoma (GBM) were acquired on a simultaneous time-of-flight enabled PET/MRI system ... with standard dose ... Images were acquired for about 40 min, beginning 45 min after injection; Xu, page 3, 4) Selection of loss functions: the intensity of PET image reflects the activity distribution of tracer in the subject and the noise results from dose reduction is related to the counting of each detector, noise and spatial information are not independent) but do not explicitly disclose the following limitations as further recited however Lage discloses 
the reconstructed PET image being reconstructed from emission data representing coincidence counts of respective pairs of gamma rays arising from electron-positron annihilation events, the coincidence counts being detected at a plurality of detector elements (Lage, Abstract, receiving medical imaging data corresponding to photons emitted from a subject having received a dose of a radiotracer. Determining, from the medical imaging data, coincidence events including photon coincidence events involving two photons and photon coincidence events involving more than two photons. The photon coincidence events involving two photons and photon coincidence events involving more than two photons are processed and use to reconstruct a series of medical images of the subject; Lage, ¶0004-0005, An image is created by determining the number of such annihilation events at each location within the scanner's field of view; Lage, ¶0035-0046; Lage, Figures 1-5).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to reconstruct the PET image in the manner as taught by Lage in the system of Xu and Matvichuk in order to reconstruct the PET data using well known principles for reconstructing PET data (Lage, ¶0004-0005).

As per claim 2, Xu, Matvichuk and Lage disclose the apparatus according to claim 1, wherein the processing circuitry is further configured to reconstruct the PET image using a same reconstruction method that was used to reconstruct the two or more high-noise images and the given low-noise image of the training dataset used to train the acquired neural network, and acquire the neural network wherein the neural network has been trained using the two or more high-noise images that are reconstructed using respective subsets of a full PET dataset used to reconstruct the given low-noise image, each of the respective subsets including a different predefined amount or percentage of the full PET dataset (Xu, page 2-3, A. Dataset and experiments setup, PET/MRI images from nine patients with glioblastoma (GBM) were acquired on a simultaneous time-of-flight enabled PET/MRI system ... with standard dose ... Images were acquired for about 40 min, beginning 45 min after injection … then generate synthesized low-dose raw data at DRF = 200 by simply randomly selecting 0:5% of the count events, spread uniformly over the entire acquisition period. Then we reconstruct PET images from the acquired data at DRF = 1 (standard full dose) and DRF = 200 (target low dose) using standard OSEM methods; Xu, page 4, D. Evaluation and similarity metrics, For each of the patient dataset, we generated the full-dose reconstruction using the model trained only on the other eight patients). 

As per claim 4, Xu, Matvichuk and Lage disclose the apparatus according to claim 1, wherein the processing circuitry is further configured to apply the reconstructed PET image to the acquired neural network without adjustments based on statistical properties of the reconstructed PET image (Xu, page 4, D. Evaluation and similarity metrics, For each of the patient dataset, we generated the full-dose reconstruction using the model trained only on the other eight patients. We used the statistics of LOOCV results to quantify the generalization error of the proposed model). 

As per claim 5, Xu, Matvichuk and Lage disclose the apparatus according to claim 1, wherein the processing circuitry is further configured to acquire the neural network wherein the neural network has been trained to provide a same image quality for the denoised image independently of a noise level of the reconstructed PET image by the acquired neural network being trained to optimize the loss function simultaneously for the two or more high-noise images having different noise levels that spans a predefined range of noise levels corresponding to images reconstructed based on PET scans using the plurality of detector elements (Xu, page 2, Introduction, a deep learning method to reconstruct standard-dose PET images from ultra-low-dose images ... using a fully convolutional encoder-decoder residual deep network model; Xu, pages 3-4, 4) Selection of loss functions: The mean squared error (MSE) or L2 loss is still the most popular choice of loss function in training networks for image restoration problems, e.g., super resolution or denoising ... To measure the structural and perceptual similarity, structural similarity index (SSIM[31]), and multi-scale the structural similarity index (MS-SSIM[32]) are proposed). 

As per claim 6, Xu, Matviychuk and Lage disclose the apparatus according to claim 1, wherein the processing circuitry is further configured to train the neural network in advance of the emission data being detected at the plurality of detector elements by obtaining the training dataset for training a neural network, the training dataset including a plurality of low-noise PET images respectively paired with two or more corresponding high-noise images of a plurality of high-noise PET images having various noise levels that are greater than a noise level of the corresponding low-noise image (Xu, page 3, B. Deep Learning based low-dose PET reconstruction, we use multi-slice input instead of single-slice input, i.e., adjoining slices are stacked as different input channels. In general, the multi-slice inputs can be regarded as a kind of feature augmentation. Since the structure of the brain is deterministic, adjoining slices may share similar structure while having different noise which is random ... the network trained with three-slice input can achieve better result; Matviychuk, page 2332, Section 4. Specific Network Training Strategy, Before using our networks in practical denoising settings, we briefly describe some specifics of the used training process that significantly improves our final results. We train all our networks as denoising autoencoders [35] to match their outputs with clean samples used to produce artificially corrupted inputs. As training set, we use randomly rotated patches from 20 fluoroscopic images obtained with a higher dose X-ray exposures and assumed to be noiseless … On each epoch, we evaluate the network on entire training images and then choose regions with the highest values of MSE (i.e., those on which the network achieves the worst results of reconstruction) to form the training dataset. Specifically, each training mini-batch is composed of n = (5 . . . 25) · 103 regions randomly chosen out of 3n top-MSE regions collected across all 20 training images; thus, we stochastically include some better-reconstructed image parts to avoid overfitting), 
wherein, for each of the plurality of low-noise PET images, the low-noise PET image is reconstructed using a respective full PET emission dataset, and the two or more corresponding high-noise images are reconstructed from different sized subsets of the respective full PET emission dataset that are selected to provide a range of noise levels among the two or more corresponding high-noise images (Xu, page 2-3, A. Dataset and experiments setup, PET/MRI images from nine patients with glioblastoma (GBM) were acquired on a simultaneous time-of-flight enabled PET/MRI system ... with standard dose ... Images were acquired for about 40 min, beginning 45 min after injection … then generate synthesized low-dose raw data at DRF = 200 by simply randomly selecting 0:5% of the count events, spread uniformly over the entire acquisition period. Then we reconstruct PET images from the acquired data at DRF = 1 (standard full dose) and DRF = 200 (target low dose) using standard OSEM methods; Xu, page 4, D. Evaluation and similarity metrics, For each of the patient dataset, we generated the full-dose reconstruction using the model trained only on the other eight patients; Matviychuk, page 2332, Section 4. Specific Network Training Strategy), and 
training the neural network by iteratively adjusting tunable parameters of the neural network to minimize a loss function representing a difference between a respective low-noise image and an output when a high-noise image of the training dataset is applied to the neural network, the tunable parameters being adjusted to simultaneously minimize the loss function for high-noise images having noise levels throughout the range of noise levels among the two or more high-noise images of the training dataset (Matviychu, page 2332, Section 4.2 we turn our attention to the structural similarity index (SSIM) of Wang et. al. [34]. It is based on the assumption that human vision is more susceptible to degradation of structural image information. Furthermore, SSIM is a tunable metric that allows one to control relative importance between the luminance, contrast, and structural terms with three non-negative exponents). 

As per claim 19, Xu discloses a method, comprising: 
acquiring a reconstructed positron emission tomography (PET) image (Xu, Abstract, low-dose PET image); 
acquiring a neural network including weighting coefficients of connections between neuronal nodes of respective layers of a plurality of layers between an input layer and an output layer of the neural network, the neural network having been trained using a training dataset that, for a given low-noise image, includes high-noise images having different noise levels (Xu, Abstract, Multi-slice input strategy is introduced to provide the network with more structural information and make it more robust to noise; Xu, page 2, Figure 2. Overall architecture of our proposed network; Xu, page 2 Introduction, a deep learning method to reconstruct standard-dose PET images from ultra-low-dose images ... using a fully convolutional encoder-decoder residual deep network model; Xu, page 3, B. Deep Learning based low-dose PET reconstruction, we use multi-slice input instead of single-slice input, i.e., adjoining slices are stacked as different input channels. In general, the multi-slice inputs can be regarded as a kind of feature augmentation. Since the structure of the brain is deterministic, adjoining slices may share similar structure while having different noise which is random ... the network trained with three-slice input can achieve better result), 
the training of the neural network including optimizing a loss function representing respective differences between the given low-noise image and each of the high-noise images (Xu, pages 3-4, 4) Selection of loss functions: The mean squared error (MSE) or L2 loss is still the most popular choice of loss function in training networks for image restoration problems, e.g., super resolution or denoising ... To measure the structural and perceptual similarity, structural similarity index (SSIM[31]), and multi-scale the structural similarity index (MS-SSIM[32]) are proposed), and 
applying the reconstructed PET image to the acquired neural network to generate a denoised image (Xu, Abstract, reconstruct low-dose PET image to a standard-dose quality; Xu, page 4, D. Evaluation and similarity metrics, For each of the patient dataset, we generated the full-dose reconstruction using the model trained only on the other eight patients; Xu, page 4, Section III. Results, We compared our proposed method against three state-of the-art denoising methods in low-dose PET reconstruction). 
Xu does not explicitly disclose the following limitations as further recited however Matviychuk discloses
for a given low-noise image, includes two or more high-noise images having different noise levels (Matviychuk, page 2332, Section 4. Specific Network Training Strategy, Before using our networks in practical denoising settings, we briefly describe some specifics of the used training process that significantly improves our final results. We train all our networks as denoising autoencoders [35] to match their outputs with clean samples used to produce artificially corrupted inputs. As training set, we use randomly rotated patches from 20 fluoroscopic images obtained with a higher dose X-ray exposures and assumed to be noiseless … On each epoch, we evaluate the network on entire training images and then choose regions with the highest values of MSE (i.e., those on which the network achieves the worst results of reconstruction) to form the training dataset. Specifically, each training mini-batch is composed of n = (5 . . . 25) · 103 regions randomly chosen out of 3n top-MSE regions collected across all 20 training images; thus, we stochastically include some better-reconstructed image parts to avoid overfitting).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Xu to use the multiple high dose images as training data as taught by Matviychuk in order to reconstruct important image features by tailoring the learned basis for preserving important structural information in the image and noticeably minimize the amount of artifacts (Matviychuk, Abstract).
Xu and Matviychuk further discloses (Xu, pages 2-3, Section II. Method, A. Dataset and experiments setup, PET/MRI images from nine patients with glioblastoma (GBM) were acquired on a simultaneous time-of-flight enabled PET/MRI system ... with standard dose ... Images were acquired for about 40 min, beginning 45 min after injection; Xu, page 3, 4) Selection of loss functions: the intensity of PET image reflects the activity distribution of tracer in the subject and the noise results from dose reduction is related to the counting of each detector, noise and spatial information are not independent) but do not explicitly disclose the following limitations as further recited however Lage discloses
the reconstructed PET image reconstructed from emission data representing coincidence counts of respective pairs of gamma rays arising from electron-positron annihilation events, the coincidence counts being detected at a plurality of detector elements (Lage, Abstract, receiving medical imaging data corresponding to photons emitted from a subject having received a dose of a radiotracer. Determining, from the medical imaging data, coincidence events including photon coincidence events involving two photons and photon coincidence events involving more than two photons. The photon coincidence events involving two photons and photon coincidence events involving more than two photons are processed and use to reconstruct a series of medical images of the subject; Lage, ¶0004-0005, An image is created by determining the number of such annihilation events at each location within the scanner's field of view; Lage, ¶0035-0046; Lage, Figures 1-5).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to reconstruct the PET image in the manner as taught by Lage in the system of Xu and Matvichuk in order to reconstruct the PET data using well known principles for reconstructing PET data (Lage, ¶0004-0005).

As per claim 20, Xu, Matviychuk and Lage disclose a non-transitory computer readable storage medium including executable instructions, wherein the instructions, when executed by circuitry, cause the circuitry to perform the method according to claim 19 (Xu, page 4, C. Computation environment and hardware settings, All the computation works were done on a Ubuntu server with 2 NVIDIA GTX 1080Ti GPUs. The proposed network is implemented in TensorFlow; Lage, ¶0019, The system also includes a data processing system configured to receive the signals from the detector system, determine, from the signals, photon coincidence events … and reconstruct therefrom a series of medical images of the subject). 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu J, Gong E, Pauly J, Zaharchuk G. 200x low-dose PET reconstruction using deep learning. arXiv preprint arXiv:1712.04119. 2017 Dec 12, hereinafter, “Xu”, in view of Matviychuk, Yevgen, et al. "Learning a multiscale patch-based representation for image denoising in X-ray fluoroscopy." 2016 IEEE International Conference on Image Processing (ICIP). IEEE, 2016, hereinafter, “Matviychuk”, in view of Lage et al., U.S. Publication No. 2015/0289825, hereinafter, “Lage” as applied to claim 1 above, and further in view of Xiang, Lei, et al. "Deep auto-context convolutional neural networks for standard-dose PET image estimation from low-dose PET/MRI." Neurocomputing 267 (2017): 406-41, hereinafter, “Xiang”.

As per claim 7, Xu, Matviychuk and Lage disclose the apparatus according to claim 6, but do not explicitly disclose the following limitations as further recited however Xiang discloses wherein the processing circuitry is further configured to train the neural network using the training dataset that includes another medical image corresponding to the respective low-noise image, the another medical image being one of a magnetic resonance image and an X-ray computed tomography image (Xiang, Abstract, a deep learning architecture to estimate the high-quality standard- dose PET (SPET) image from the combination of the low-quality low-dose PET (LPET) image and the accompanying T1-weighted acquisition from magnetic resonance imaging (MRI)). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Xu, Matviychuk and Lage to use the multimodal training dataset as taught by Xiang in order to reduce the patient’s exposure to radiation while maintaining high quality PET images (Xiang, Abstract).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses training a neural network using various high and low noise multimodal images, the prior art does not disclose the limitations “wherein the neural network has been trained using a plurality of low-noise images, each of the plurality of low-noise images being paired with each of two or more high-noise images that are respectively generated by reconstructing PET images using different sized subsets of the respective full PET emission dataset that is used to reconstruct the each of plurality of low-noise images, the different sized subsets are selected to produce the two or more high-noise images that span a predefined range of statistical properties corresponding to images reconstructed based on PET scans performed using the plurality of detector elements, and, when the reconstructed PET image to which the acquired neural network is applied is within the predefined range of statistical properties, an image quality of the denoised image is less affected by statistical properties of the reconstructed PET image than if the denoised image were generated using a neural network trained using high-noise images that all had a same value for the statistical properties” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668               
/VU LE/Supervisory Patent Examiner, Art Unit 2668